ACCEPTED
                                  05-14-00662-CV                                                  05-14-00662-CV
                                                                                       FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                              9/3/2015 2:43:11 PM


                                  No. 15-
                                                                                                       LISA MATZ
                                                                                                           CLERK


                        __________________________________
                                                                              FILED IN
                                       IN THE                          5th COURT OF APPEALS
                              SUPREME COURT OF TEXAS                       DALLAS, TEXAS
                                                                       9/3/2015 2:43:11 PM
                         _________________________________
                                                                             LISA MATZ
                                                                               Clerk
             IN THE INTEREST OF M.I.M., A CHILD
                     The Office of the Attorney General of Texas,
                                          Petitioner,

                                               V.

                                 Brent Duane Blackmore,
                                        Respondent.

                             On Petition for Review from the
                           Fifth Court of Appeals, Dallas, Texas
                                Cause No. 05-14-00662-CV

                              MOTION FOR EXTENSION
                                 OF TIME TO FILE
                               PETITION FOR REVIEW



TO THE HONORABLE SUPREME COURT OF TEXAS:

       Petitioner, the Office of the Attorney General of Texas, respectfully files this motion

for an extension of time to file a petition for review.

A.     The deadline for the Attorney General’s petition for review is September 8, 2015.

B.     The Attorney General requests an extension of 30 days to file the petition for review,

       so that it will be due on October 8, 2015.

C.     The following facts justify an extension:

       The undesigned Assistant Attorney General has been assigned to this matter as lead

counsel since its inception in the appellate courts for the first appeal in 2010. The
undersigned Assistant Attorney General has been out of the office due to personal illness and

unable to complete the petition. The undersigned Assistant Attorney General’s knowledge

of this case makes it essential that she personally prepare the petition for review. This

extension is not sought for delay, but rather to give the petitioner’s preferred attorney

sufficient time to complete the petition.

D.     No extensions have been granted for the filing of a petition for review in this case.

                                              II.

                                 Certificate of Conference

       The undersigned counsel has conferred with Lilia Morales, interested party and she

is not opposed to this motion. The undersigned counsel attempted to confer with Brent

Blackmore via telephone on September 2, 2015. A voice message was left stating the

purpose of the call and asking for a return call or message. To date, Mr. Blackmore has not

responded.

                                             III.

                                     Prayer for Relief

       For these reasons, the Office of the Attorney General requests that the Court grant a

30-day extension to file a petition for review in this case, so that it will be due on October

8, 2015.

                                            Respectfully submitted,

                                            KEN PAXTON
                                            ATTORNEY GENERAL OF TEXAS

                                            CHARLES ROY
                                            FIRST ASSISTANT ATTORNEY GENERAL

                                            MARA FRIESEN
                                            DEPUTY ATTORNEY GENERAL FOR
                                            CHILD SUPPORT
                                            TITLE IV-D DIRECTOR
/s/ Rande K. Herrell
RANDE K. HERRELL
State Bar No. 09529400
MANAGING ATTORNEY
APPELLATE LITIGATION SECTION
CHILD SUPPORT DIVISION

JOHN B. WORLEY
Assistant Attorney General
State Bar No. 22001480

DETERREAN GAMBLE
Assistant Attorney General
State Bar No. 24062194

Child Support Division
Appellate Litigation Section
Mail Code 038-1
P.O. Box 12017, Capitol Sta.
Austin, Texas 78711-2017
Phone: (512) 406-2306
Fax: (512) 460-6612
E-Mail: rande.herrell@texasattorneygeneral.gov

ATTORNEYS FOR PETITIONER, THE
OFFICE OF THE ATTORNEY GENERAL OF
TEXAS
                                 CERTIFICATE OF SERVICE

       I certify that a copy of this motion is being served in the manner indicated on the

parties or their counsel listed below on September 3, 2015.

                                                 /s/ Rande K. Herrell
                                                 Rande K. Herrell
                                                 Assistant Attorney General

Brent Duaine Blackmore
801 Ingleside Dr.
Plano, Texas 75075
brentblackmore@aol.com

Respondent, pro se

Lilia Noemi Morales
Guatemala
lily07302003@yahoo.com

Interested Party